Citation Nr: 0117585	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to May 
1970, February 1972 to February 1975, and June 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.   

In an August 1999 rating action, the RO denied the 
appellant's claim of entitlement to an increased rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  The appellant was provided notice of the 
decision and his appellate rights.  In October 1999, he filed 
a Notice of Disagreement (NOD) and a Statement of the Case 
(SOC) was issued in March 2001.  However, there is no 
evidence in the record that the appellant submitted a 
substantive appeal.  Accordingly, this issue is not before 
the Board for appellate consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In the instant case, the appellant's service medical records 
for his first period of active service, from October 1967 to 
May 1970, are negative for any complaints or findings of a 
low back disability.  The records show that in May 1970, the 
appellant underwent a separation examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had back trouble of any kind, he 
responded "yes."  The examining physician stated that the 
"positive answer" was found to be of no medical 
significance.  The appellant's spine and other 
musculoskeletal were clinically evaluated as normal.  The 
records further show that in January 1972, the appellant 
underwent an enlistment examination.  At that time, in 
response to the question as to whether he had ever had or if 
he currently had recurrent back pain, he responded "no."  
The appellant's spine and other musculoskeletal areas were 
clinically evaluated as normal.  The records from his second 
period of active service, from February 1972 to February 
1975, are negative for any complaints or findings of a low 
back disability.  According to the records, in January 1975, 
the appellant underwent a separation examination.  At that 
time, his spine and other musculoskeletal were clinically 
evaluated as normal.  

The appellant's service medical records reflect that in May 
1975, he underwent an enlistment examination.  At that time, 
in response to the question as to whether he had ever had or 
if he currently had recurrent back pain, he responded "no."  
The appellant's spine and other musculoskeletal areas were 
clinically evaluated as normal.  The records from the 
appellant's third period of active service, from June 1975 to 
March 1977, are negative for any complaints or findings of a 
low back disability.  The records show that in February 1977, 
the appellant underwent a separation examination.  At that 
time, in response to the question as to whether he had ever 
had or if he currently had recurrent back pain, he responded 
"yes."  The appellant noted that in October 1975, he 
injured his back when he fell off a two and a half ton truck.  
He stated that following the accident, his back was stiff.  
The appellant's spine and other musculoskeletal areas were 
clinically evaluated as normal.  The examining physician 
indicated that the appellant had chronic low back pain.   

A Radiology Report from the VA Medical Center (VAMC) in 
Dallas, Texas shows that in November 1995, an x-ray was taken 
of the appellant's lumbar spine.  The x-ray was interpreted 
as showing minimal spurs of L4 and L5, and otherwise, a 
normal study.  

A Radiology Report from the Dallas VAMC reflects that in 
December 1995, the appellant had a magnetic resonance imaging 
(MRI) taken of his lumbar and thoracic spines.  At that time, 
the appellant gave a history of chronic back pain.  The MRI 
was interpreted as showing the following: (1) no evidence of 
canal stenosis or abnormal cord signal throughout the 
thoracic and lumbar spine, (2) no evidence of neuroforamina 
narrowing, and (3) minor anterior spurring at T10.  

In July 1996, the appellant underwent a VA examination.  At 
that time, he gave a history of chronic back pain, and 
weakness and pain in his arms and legs.  The examining 
physician stated that the physical examination was 
essentially negative given that the appellant had a negative 
straight and cross leg examination.  According to the 
examiner, the appellant could sit up with the legs fully 
extended.  He had 45 degrees forward flexion, 35 degrees of 
extension, 40 degrees of lateral flexion, and 35 degrees 
rotation.  The examiner noted that the appellant was obese 
and that his obesity probably explained his lack of forward 
flexion.  No muscle spasm was felt in the appellant's back.  
The examiner stated that in the past year, the appellant had 
had x-rays and electromyographs (EMG's) and several other 
examinations at the Dallas VAMC, all of which were 
essentially negative.  According to the examiner, the 
appellant had a small amount of degenerative changes in the 
thoracic and lumbar spines, but not enough to account for any 
clinical findings.  The diagnosis was of a low back condition 
in an obese individual with no clinical or x-ray evidence of 
serious pathology.  

In September 1997, a hearing was conducted at the RO.  At 
that time, the appellant stated that he had several back 
injuries during service.  (T.2).  The appellant indicated 
that he first injured his back in 1968, while he was 
stationed in Vietnam.  (T.2,3).  He noted that at that time, 
he was climbing a two and a half ton truck when the truck 
"took off" and he fell on his back.  (T.3).  The appellant 
noted that at the time of the accident, he was getting close 
to his "time to rotate," and that after he underwent a 
physical examination, the examining physician gave him some 
pain medication and told him to "take care of it" when he 
got back to the United States.  (Id.).  According to the 
appellant, when he got back home, he was still having 
problems with his back including back pain, with pain 
shooting down his right leg.  (Id.).  The appellant reported 
that in 1975, while he was stationed at Fort Rucker in 
Alabama, he once again injured his back when he fell off a 
"three quarter ton" truck.  (T.4).  He revealed that after 
his second back injury, he did not seek medical attention.  
(Id.).  The appellant testified that following the above 
injuries, he suffered from chronic back pain.  (T.5).  
According to the appellant, in 1994, he injured his back a 
third time while working at Wal-Mart and subsequently 
received workman's compensation for approximately nine 
months.  (T.5,8). 

In November 1997, the RO received a private medical statement 
from W. Bernell, M.D., dated in January 1995, which shows 
that at that time, Dr. Bernell indicated that he had recently 
examined the appellant.  Dr. Bernell stated that in 1992, the 
appellant had an anterior fusion after he hurt his neck and 
back.  Dr. Bernell further noted that in an October 1994 
work-related accident, the appellant injured his mid-back and 
low back, with resultant T7 muscle spasm and pain in and 
around the T7 area in the mid-back, as well as low back pain 
and right sciatica going down the right leg to the dorsum of 
the right foot.  Upon current physical examination, the 
appellant had back tenderness and spasm in and about the T7 
area, as well as the low back.  He could flex only to about 
45 degrees.  Straight leg raising on the right was positive 
at 45 degrees with a confirmatory lasegue.  Motor sensory and 
reflex examination were normal, and no tract signs were 
found.  Dr. Bernell noted that he had reviewed an MRI scan of 
the appellant's lumbar spine which showed some early 
foraminal stenosis and desiccation at L5-S1, with some 
entrapment of the L5 nerve root out laterally which was not 
very severe.  There was quite a bit of anterior spurring 
throughout his thoracic and lumbar spine.  It was Dr. 
Bernell's opinion that the appellant did not have enough 
neurological deficit to justify any surgery, and he 
recommended physiotherapy, medication, and non-surgical 
treatment.  

In July 1998, the RO received private medical statements from 
T. Mayer, M.D., dated in February and March 1995.  The 
February 1995 statement shows that at that time, Dr. Mayer 
indicated that he had recently examined the appellant.  Dr. 
Mayer stated that in October 1994, the appellant was working 
as a stockman for Wal-Mart when he accidentally fell on his 
back and subsequently developed low back pain which radiated 
to the right foot.  Dr. Mayer reported that a November 1994 
MRI showed L5 desiccation, and a December 1994 thoracic MRI 
showed a small herniated nucleus pulposus (HNP) at T7. 

Upon physical examination, the appellant ambulated with good 
toe and heel standing.  The appellant's low back area showed 
relative immobility at L4-S1, with about 15 degrees lateral 
bend above it, and pain at the extremes of motion, but with 
leg pain only on forward flexion at 45 degrees flexion and 
zero degrees extension.  He had sciatic notch tenderness with 
positive leg raising on the right at 60 degrees, and on the 
left at 70 degrees, but with no specific localizing 
neurologic findings and an equivocal Lasegue's test.  The 
diagnoses included the following: (1) chronic mid thoracic 
syndrome with T7 HNP and T7-T9 facet dysfunction, (2) chronic 
right lumbar radicular syndrome, with L4-S1 facet 
dysfunction, and (3) deconditioning syndrome.  Dr. Mayer 
stated that while there was no localizing neurologic finding, 
there was quite a bit of immobility in the lower lumbar area 
where the appellant had some L5 disc desiccation.  

The March 1995 statement from Dr. Mayer shows that at that 
time, Dr. Mayer indicated that the appellant had recently 
undergone a physical therapy assessment.  Dr. Mayer stated 
that upon physical examination, there was no sacroiliac 
tenderness, with no sciatic notch tenderness.  The appellant 
could heel and toe walk with ease.  There was right 
lumbosacral tenderness, and range of motion measurement 
showed severe limitation in true lumbar mobility, with poor 
effort in moving the pelvis.  There was mild deficit on 
straight leg raising. 

In February 2000, the RO received a decision from the Social 
Security Administration (SSA), dated in May 1999, which shows 
that at that time, the SSA determined that the appellant was 
disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant's impairments, which were 
considered to be "severe" under the Social Security Act, 
included status post stroke, post-traumatic stress disorder, 
transient ischemic attacks, and degenerative disc disease.  
The RO also received the medical records utilized in reaching 
the above decision.  The records include a private medical 
statement from P. Louis, M.D., dated in October 1997, which 
shows that at that time, Dr. Louis indicated that he had 
recently evaluated the appellant for right-sided weakness, 
fatigue, and back and neck pain.  Dr. Louis stated that in 
1995, the appellant suffered a stroke and that while he was 
hospitalized, he was diagnosed with a Gillian-Beret type 
syndrome in which he developed weakness of both lower 
extremities up to the waist.  Dr. Louis further noted that 
according to the appellant, he had injured his back in 1970 
when he fell off a truck while in Vietnam.  The appellant 
described intermittent low back pain which radiated down the 
right leg and sometimes to the ankle.  There was no nocturnal 
variation to the back, and he had not fecal or urine 
incontinence.  Upon physical examination, there was no 
tenderness of the spinous processes of the lumbosacral spine.  
Negative straight leg and crossed leg sign.  Heel and toe 
walking was adequate.  The appellant had a full range of 
motion of the back in flexion, extension, and lateral 
movement.  The diagnoses included the following: (1) 
cerebrovascular accident with mild weakness of the right 
lower extremity, and (2) chronic low back pain, but with full 
range of motion, probably of musculoskeletal origin.  

The SSA records include an x-ray report from the St. Paul 
Medical Center, dated in October 1997, which shows that at 
that time, an x-ray was taken of the appellant's lumbar 
spine.  The x-ray was interpreted as showing spurring at the 
anterior superior aspect of the centra of L4 and L5.  
Otherwise, the lumbar spine was within normal limits.  The 
records further include an SSA examination report, dated in 
November 1997, which shows that at that time, the appellant 
underwent a physical examination.  The examining physician 
noted that the appellant had degenerative joint disease of 
the lower lumbar spine, minimal to mild, both clinically and 
radiographically attributed to blunt motor vehicle trauma in 
1965 and/or 1970.  The SSA records also include private 
medical records from the Tanana Valley Clinic which show that 
in September 1998, the appellant underwent a physical 
examination.  At that time, he stated that he had chronic 
back pain which came from multiple back injuries secondary to 
falls, including a fall during his military service.  An x-
ray was taken of the appellant's lumbosacral spine which was 
interpreted as showing degenerative arthritis with possible 
osteoporosis.  The records also reflect that in November 
1998, the appellant was treated after complaining that he had 
recently fallen on his back.  At that time, the physical 
examination showed that there was tenderness across the 
sacral and sacroiliac areas.  The appellant had negative 
straight leg raising, and his neurologic testing was normal.  
X-rays of his lumbosacral spine were interpreted as showing 
narrowing at L4-5 and L5-S1, with a 20 degree scoliosis noted 
at the same level.  There was an anterior projecting spur at 
L4 on the lateral view.  The diagnosis was of degenerative 
arthritis and scoliosis as noted above.  Following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant with severe 
osteoporosis.  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.  




Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000)(to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for all 
VA and non-VA health care providers who 
have treated him at any time including 
following service, for a low back 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured.  
The RO should also inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000)(to be codified at 38 U.S.C. § 5103A 
(b)(2)).      

3.  Thereafter, the RO should schedule the 
appellant for a comprehensive VA 
examination by an orthopedist to determine 
the nature, severity, and etiology of any 
back disorder found to be present.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished, including x-rays.  It is 
requested that the examiner obtain a 
detailed history of the appellant's in-
service and post-service back injuries.  
After reviewing the available medical 
records, it is requested that the examiner 
render an opinion regarding whether it is 
at least as likely as not that the back 
disability, if found, is related to the 
finding of chronic low back pain noted in 
the appellant's February 1977 separation 
examination.  A complete rationale for any 
opinion expressed should be included in 
the examination report.     

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).     

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




